Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20140253681 A1-Zhang et al (Hereinafter referred to as “Zhang”), in view of US 20140233651 A1-Nakamura et al (Hereinafter referred to as “Naka”) does not disclose, with respect to claim 1, An image decoding method performed by a decoding apparatus, the method comprising: receiving information on an inter prediction mode for a first target block; deriving motion information of a first target block in the first picture based on the inter prediction mode; deriving modified motion information for the first target block based on the motion information and bi-prediction; based on a merge mode is applied to a second target block in a second picture, configuring a merge candidate list for the second target block based on spatial neighboring blocks and a temporal neighboring block of the second target block; receiving a merge index for the second target block; selecting one of merge candidates constituting the merge candidate list based on the merge index; deriving motion information of the second target block based on the selected merge candidate; generating prediction sample for the second target block by performing inter prediction based on the motion information of the second target block; and generating a reconstructed block for the second target block using the prediction sample, wherein the merge candidates include spatial motion information candidates and a temporal motion information candidate, wherein the temporal motion information candidate is derived based on the temporal neighboring block, wherein based on the temporal neighboring block is related to the first target block, the temporal motion information candidate is derived based on the modified motion information of the first target block, wherein based on a size of a first target block is greater than a preconfigured size, the first target block is partitioned into a plurality of sub blocks and a sub reference block in a unit of each sub block in a reference picture is derived, wherein modified motion vectors for the sub blocks in the first target block are derived based on the derived sub reference blocks, wherein the modified motion information for the first target block includes at least one of the modified motion vectors for the sub blocks as claimed.  Rather, Zhang disclose an image decoding method performed by a decoding apparatus (Fig. 9), the method comprising: obtaining an information on inter prediction of a target block through a bitstream ([0004], interpredicton); deriving motion information of the target block based on the information on the inter prediction ([0088], wherein motion information; [0089], motion vectors identified); deriving a prediction sample by performing the inter prediction for the target block based on the motion information ([0060], wherein using interpredicton to generate predictive blocks (samples)); generating a reconstructed block based on the prediction sample ([0076]); deriving modified motion information for the target block based on the reconstructed block([0089], wherein scale motion vectors. Scaling the motion vectors is modifying them). Similarly, Naka discloses updating the motion information of the target block based on the modified motion information ([0174], wherein the updated temporal motion vector is based on the scaled motion vector).
. The same reasoning applies to claims 26-27 mutatis mutandis.  Accordingly, claims 16-27 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487